


FIRST AMENDMENT TO
REVOLVING LINE OF CREDIT AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT (this “First
Amendment”) is made and entered into as of this 17th day of July, 2013 (the
“Effective Date”) by and between AR CAPITAL, LLC, a Delaware limited liability
company (“Lender”), and ARC REALTY FINANCE TRUST, INC., a Maryland corporation
(“Borrower”).


W I T N E S S E T H:


WHEREAS, Lender and Borrower are parties to a certain Revolving Line of Credit
Agreement dated as of May 15, 2013 (together with any modifications and
amendments, collectively, the “Credit Agreement”);


WHEREAS, Borrower has requested that Lender amend certain terms and conditions
of the Credit Agreement as described herein; and


WHEREAS, Lender has agreed to so amend certain terms and conditions of the
Credit Agreement, all on the terms and conditions set forth below in this First
Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions. All capitalized undefined terms used in this First Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.

2.
Amendments to Credit Agreement. As of the Effective Date, the Credit Agreement
is amended as follows:

a.
Section 1 of the Credit Agreement is hereby amended by deleting the reference to
“Five Million Dollars ($5,000,000.00)” contained therein and replacing it with
“Ten Million Dollars ($10,000,000.00)”.

3.
Conditions to Effectiveness.    This First Amendment shall not be effective
until the Lender has received a counterpart of this First Amendment duly
executed and delivered by Borrower and Lender.

4.
Representations and Warranties. The representations and warranties of Borrower
contained in Section 5 of the Credit Agreement are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified as to “materiality,” “material adverse effect” or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) on and as of the date hereof;
provided, if any such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “material adverse effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) as of such earlier date.


        

--------------------------------------------------------------------------------




5.
Limited Amendment; Ratification. Except as specifically amended hereby, the
terms and conditions of the Credit Agreement shall remain in full force and
effect, and are hereby ratified and affirmed in all respects. This First
Amendment shall not be deemed a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement, except as
expressly set forth herein.

6.
Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

7.
Miscellaneous. This First Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This First Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this First Amendment. The
Borrower represents and warrant that it has consulted with independent legal
counsel of its selection in connection herewith and is not relying on any
representations or warranties of the Lender or its counsel in entering into this
First Amendment.

[remainder of page left intentionally blank]



-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the Effective Date.




 
LENDER:
 
AR CAPITAL, LLC
 
By: /s/ Brian S. Block
 
Name: Brian S. Block
Title: Member
 
 
 
BORROWER:
 
ARC REALTY FINANCE TRUST, INC.
 
By: /s/ Nicolas Radesca
 
Name: Nicholas Radesca
Title: Chief Financial Officer & Treasurer

   












--------------------------------------------------------------------------------




AMENDED AND RESTATED PROMISSORY NOTE


$10,000,000.000
New York, New York
  July 17, 2013







    This Amended and Restated Promissory Note (the “NOTE”) replaces in its
entirety that certain promissory note executed by ARC REALTY FINANCE TRUST,
INC., a Maryland corporation (the “BORROWER”) dated May 15, 2013 (the "ORIGINAL
NOTE") in favor of AR CAPITAL, LLC (the “LENDER”). Upon execution of this Note
by Borrower, Lender will cancel the Original Note and return it to Borrower, and
all disbursements under the Original Note will be deemed to be disbursed under
this Note.


For value received, Borrower promises and agrees to pay to the order of Lender,
at 405 Park Avenue, 12th Floor, New York, New York 10022, or at such other place
as Lender may designate in writing, the principal sum of Ten Million and 00/100
Dollars ($10,000,000.00), or the aggregate unpaid principal amount of all
advances made by Lender to Borrower pursuant to the terms of a Revolving Line of
Credit Agreement dated May 15, 2013, as amended by that certain First Amendment
to Revolving Line of Credit Agreement of even date herewith (as amended, the
“CREDIT AGREEMENT”), whichever is less, together with interest thereon from the
date each advance is made, until paid in full, both before and after judgment,
at the rate of three and one-quarter percent (3.25%) per annum.
      
Borrower shall pay accrued interest on the outstanding principal balance on a
quarterly basis commencing on July 1, 2013, and continuing on the first day of
each calendar quarter thereafter. The entire unpaid principal balance, together
with any accrued interest and other unpaid charges or fees hereunder, shall be
due and payable on the Maturity Date (as defined in the Credit Agreement).


    Prepayment in whole or part may occur at any time hereunder without penalty;
provided that Lender shall be provided with not less than three (3) days’ notice
of Borrower's intent to pre-pay; and provided further that any such partial
prepayment shall not operate to postpone or suspend the obligation to make, and
shall not have the effect of altering the time for payment of the remaining
balance of the Note as provided for above, unless and until the entire
obligation is paid in full. All payments received hereunder shall be applied,
first, to any costs or expenses incurred by Lender in collecting such payment or
to any other unpaid charges or expenses due hereunder; second, to accrued
interest; and third, to principal.


    An event of default will occur if any of the following events occurs: (a)
failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due; (b) if any representation or warranty made by Borrower in
the Credit Agreement or in connection with any borrowing or request for an
advance thereunder, or in any certificate, financial statement, or other
statement furnished by Borrower to Lender is untrue in any material respect at
the time when made; (c) default by Borrower in the observance or performance of
any other covenant or agreement contained in the Credit Agreement, other than a
default constituting a separate and distinct event of default under Paragraph 6
of the Credit Agreement; (d) filing by Borrower of a voluntary petition






--------------------------------------------------------------------------------




in bankruptcy seeking reorganization, arrangement or readjustment of debts, or
any other relief under the Bankruptcy Code as amended or under any other
insolvency act or law, state or federal, now or hereafter existing; or (e)
filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.


    Any notice or demand to be given to the parties hereunder shall be deemed to
have been given to and received by them and shall be effective when personally
delivered or when deposited in the U.S. mail, certified or registered mail,
return receipt requested, postage prepaid, and addressed to the party at his or
its last known address, or at such other address as the one of the parties may
hereafter designate in writing to the other party.


    Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by Lender
without in any way affecting its liability hereunder.


    In the event any payment under this Note is not made at the time and in the
manner required, Borrower agrees to pay any and all costs and expenses which may
be incurred by Lender hereof in connection with the enforcement of any of its
rights under this Note or under any such other instrument, including court costs
and reasonable attorneys' fees.


    This Note shall be governed by and construed and enforced in accordance with
the laws of the State of New York.
 
BORROWER:
 
ARC REALTY FINANCE TRUST, INC.
 
By: /s/ Nicolas Radesca
 
Name: Nicholas Radesca
Title: Chief Financial Officer & Treasurer
 
 
 
LENDER:
 
AR CAPITAL, LLC
 
By: /s/ Brian S. Block
 
Name: Brian S. Block
Title: Member











